UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4005


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DERRICK HARRIS,

                  Defendant - Appellant.



                              No. 08-4033


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CARLA MUSICK,

                  Defendant - Appellant.



Appeals from the United States District Court for the Southern
District of West Virginia, at Beckley.      Thomas E. Johnston,
District Judge. (5:07-cr-00006-1; 5:07-cr-00006-2)


Submitted:    June 25, 2009                 Decided:   July 29, 2009


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Jacqueline A. Hallinan, HALLINAN LAW OFFICES, PLLC, Charleston,
West Virginia; Barron M. Helgoe, VICTOR VICTOR & HELGOE, LLP,
Charleston, West Virginia, for Appellants.    Charles T. Miller,
United States Attorney, Miller Bushong, Assistant United States
Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            A    superseding        indictment         charged    Derrick      Harris    and

Carla Musick with various joint and individual drug offenses.

Harris    pled     guilty    to     Count       6,     possession      with    intent     to

distribute five grams or more of cocaine base, and Musick pled

guilty to Count 4, possession with intent to distribute five

grams or more of cocaine base.                        Harris was sentenced to 205

months of imprisonment and Musick to 96 months.                         Both defendants

were     sentenced     within       their       respective       advisory      Sentencing

Guidelines       ranges.      Their        cases       have   been     consolidated       on

appeal.

            Harris        alleges     two       issues.          First,     whether      the

district court clearly erred by denying his motion to withdraw

his plea. Second, whether Harris lacked adequate assistance of

counsel    at    sentencing.         Musick’s          sole   issue    is     whether    the

district    court     clearly      erred       by     increasing     her    base    offense

level by two for possession of a weapon under U.S. Sentencing

Guidelines       Manual     (“USSG”)       §    2D1.1(b)(1)        (2007).         For   the

reasons that follow, we affirm.

            We find no merit to Harris’ claims.                       First, we find no

abuse of discretion in the district court’s decision to deny

Harris’ motion to withdraw his guilty plea.                           United States v.

Ubakanma,    215     F.3d   421,     424       (4th    Cir.   2000)    (stating      review

standard).       The record reveals that the district court carefully

                                               3
stepped through the six factors outlined in this court’s opinion

in United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991), in

determining whether to grant the motion.                      Second, we find no

cognizable    claim      of   ineffective       assistance       of   Harris’     trial

counsel in this direct appeal.               United States v. James, 337 F.3d

387, 391 (4th Cir. 2003).

             We review Musick’s sentence under a deferential abuse-

of-discretion standard.            Gall v. United States, 552 U.S. 38, __,

128   S.   Ct.    586,    590      (2007).       We    find      no   procedural     or

substantive error in the district court’s sentence.                         Id. at 597;

United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                          In

particular,      we    find   no   clear     error    in   the    district      court’s

decision that the USSG § 2D1.1(b)(1) enhancement was warranted.

United States v. McAllister, 272 F.3d 228, 234 (4th Cir. 2001).

Thus, this claim fails.

             Accordingly,          we   affirm        Harris’         and      Musick’s

convictions      and    sentences.         We   dispense      with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                           4